DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/22/2021 has been entered.

Status of claims
This office action is in response to the amendment received on 11/22/2021.
Claims 5, 14, 18, 23 and 27 were amended.
Claims 6 and 24 were canceled.
Claims 5, 7, 8, 14-18, 23 and 25-31 are pending.
Claims 5, 7, 8, 14-18, 23 and 25-31 were examined.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 15, 16, 18, 25, 26, 28, 29 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 7, 16, 25 and 29 recite “receive a payment authorization denied message; and transmit the payment authorization denied message to a merchant device”. The specification as filed recites, inter alia:
“The payment authorization response message is then transmitted 514 to the Merchant Device so that the merchant can complete the purchase transaction with the consumer. However, if instead of receiving a payment authorization response in step 512, the Proxy Service Manager receives, for example, a payment declined message then the Proxy Service Manager transmits 516 a payment authorization denied message to the merchant. In this case, the merchant does not complete the purchase transaction with the consumer.”
Therefore, in view of the subject matter of independent claims 5, 14, 23 and 27, claims 7, 16, 25 and 29 introduce an embodiment in which the claims require both receiving a payment authorization denied message (claims 7, 16, 25 and 29) and receiving and transmitting a payment authorization message (Claims 5, 14, 23 and 27). Those embodiments are recited in the specification as filed as alternative embodiments (language "if instead of receiving..."). Therefore, the specification as filed does not recite an embodiment in which a "payment authorization denied message" is received and a "payment authorization message" is transmitted, as required by the combination of claims 5 and 7; 14 and 16; 23 and 25; and 27 and 29.

Claims 8, 15, 26 and 28 recite “receive an authentication failed message from the Authentication Service Manager Server computer; and transmit a cardholder authentication failure message to a merchant device”. The specification as filed recites, inter alia:
“Referring again to step 506 in FIG. 5, if an AAV token is not received from the Authentication Service Manager Server computer within a predefined time (for example), or if an "authentication failed" message is received from the Authentication Service Manager Server computer, then the Proxy Service Manager Server computer transmits 518 a "cardholder authentication failure" message to the Merchant Device. Thus, in this case, either a problem occurred with regard to the consumer identifier and/or the authentication service manager could not map the alias or surrogate factor to a cardholder account. Thus, in such a case the merchant does not complete the purchase transaction with the consumer because the consumer's payment credentials were not authenticated.”
Therefore, in view of the subject matter of independent claims 5, 14, 23 and 27, claims 8, 15, 26 and 28 introduce an embodiment in which the claims require both receiving an authentication failed message (claims 8, 15, 26 and 28 ) and receiving and transmitting a payment authorization message (Claims 5, 14, 23 and 27). Those embodiments are recited in the specification as filed as alternative embodiments (language "in such a case the merchant does not complete the purchase transaction with the consumer because the consumer's payment credentials were not authenticated"). Therefore, the specification as filed does not recite an embodiment in which a "payment authorization failed message" is received and a "payment authorization message" is transmitted, as required by the combination of claims 5 and 8; 14 and 15; 23 and 26; and 27 and 28.

Claims 18 and 31 recite “receive a payment authorization denied message based on the merchant identification information.”. The specification as filed recites, inter alia:
“The payment authorization response message is then transmitted 514 to the Merchant Device so that the merchant can complete the purchase transaction with the consumer. However, if instead of receiving a payment authorization response in step 512, the Proxy Service Manager receives, for example, a payment declined message then the Proxy Service Manager transmits 516 a payment authorization denied message to the merchant. In this case, the merchant does not complete the purchase transaction with the consumer.”
Therefore, in view of the subject matter of independent claims 14 and 27, claims 18 and 31 introduce an embodiment in which the claims require both receiving a payment authorization denied message (claims 14 and 27) and receiving and transmitting a payment authorization message (Claims 18 and 31). Those embodiments are recited in the specification as filed as alternative embodiments (language "if instead of receiving..."). Therefore, the specification as filed does not recite an embodiment in which a "payment authorization denied message" is received and a "payment authorization message" is transmitted, as required by the combination of claims 14 and 18; and 27 and 31.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 7, 8, 14-18, 23 and 25-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al. (US 2008/0189186 A1), in view of Goodrich et al. (US 2010/0030697 A1), in view of Kulpati et al. (US 2010/0312703 A1) and in view of Ginter et al. (US 5,892,900).

With respect to claims 5 and 23, Choi et al. teach a Proxy Service Manager Server computer for processing a merchant initiated remote payment comprising:a Proxy Service Manager Server processor; a communication device operably connected to the Proxy Service Manager Server processor; and a storage device operably connected to the Proxy Service Manager Server processor and storing processor executable instructions; and a non-transitory computer readable medium storing instructions for processing a merchant initiated remote payment including authenticating a consumer and authorizing a card not present (CNP) transaction by causing a Proxy Service Manager Server computer to (Authentication and Payment System and method using mobile communication terminal) comprising: 
receive a consumer authentication request from a merchant device, the consumer authentication request including consumer information comprising an alias obtained by the merchant device from a consumer mobile device (see Fig. 5, payment request S002 comprising a mobile identification number, paragraph [0119], the alias being obtained from purchaser terminal, step S001); establish a… communications channel between the Proxy Service Manager Server computer and an Authentication Service Manager Server computer (see Fig. 5, communications channel between payment server and issuer server, paragraph [0119]); 
transmit the consumer authentication request comprising the consumer information comprising the alias via the direct secure communications channel to the Authentication Service Manager Server computer for mapping to a consumer account; (see Fig. 5, Authentication service subscription confirmation request S003, paragraph [0121]); 
receive [[authentication results]] (see Fig. 5, Authentication result transmission S013, paragraph [0126]); 
generate a payment authorization request comprising [[the authentication results]] (see Fig. 5, payment approval request message containing the authentication results, paragraph [0127]); 
transmit the payment authorization request to the Acquirer FI Server computer associated with the merchant; (see Fig. 5, step S014, payment approval request message containing the authentication results, paragraph [0127]); 
receive a payment authorization message from the Acquirer FI server computer signifying that an Issuer FI associated with the consumer validated [[authentication results]] (see Fig. 5, payment approval S016, paragraph [0127]); and 
transmit the payment authorization message to the merchant device enabling the merchant to complete the CNP transaction with the consumer. (see Fig. 5, payment approval result return S018, paragraph [0128]). 

Choi et al. do not explicitly disclose a medium and server comprising: the consumer mobile device operated by a consumer during a card not present (CNP) transaction; the communications channel is direct secure; [[the authentication results comprise]] a transaction specific, non-repudiable one-time accountholder authentication value ("AAV") token generated by the Authentication Service Manager Server computer, the AAV token indicating that the Authentication Service Manager Server computer successfully mapped the alias to the consumer account; the payment authorization request comprising the AAV token in a Universal Card Authentication Field.
However, Goodrich et al. disclose a medium and server (End-to-end secure payment processes) comprising: 
the consumer mobile device operated by a consumer during a card not present (CNP) transaction (see Fig. 2, step 202, paragraph [0030]); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the payment device data encryption as disclosed by Goodrich et al. in the medium and server of Choi et al., the motivation being to increase security by keeping customer's sensitive payment data unknown to the merchant (see Goodrich et al., paragraph [0017]).

The combination of Choi et al. and Goodrich et al. does not explicitly disclose a medium and server comprising: the communications channel is direct secure; [[the authentication results comprise]] a transaction specific, non-repudiable one-time accountholder authentication value ("AAV") token generated by the Authentication Service Manager Server computer, the AAV token indicating that the Authentication Service Manager Server computer successfully mapped the alias to the consumer account; the payment authorization request comprising the AAV token in a Universal Card Authentication Field; 
While this language represents non-functional descriptive material and is therefore not given patentable weight, this difference is insufficient to distinguish the claims over Choi et al. and Goodrich et al. However, in the interest of compact prosecution and assuming weight was to be given to the non-functional descriptive material recitations above, Kulpati et al. disclose a medium and server (System and method for providing authentication for card not present transactions using mobile device) comprising: 
[[the authentication results comprise]] a transaction specific, non-repudiable one-time accountholder authentication value ("AAV") token generated by the Authentication Service Manager Server computer, the AAV token indicating that the Authentication Service Manager Server computer successfully mapped the alias to the consumer account (see Fig. 1, data flow 150 CAVV, paragraph [0041]; Fig. 2, step 350 including CAVV and paragraph [0045]); 
the payment authorization request comprising the AAV token in a Universal Card Authentication Field (see MPI uses the authentication result including CAVV to provide an authorization to the issuer 1500, paragraph [0046]); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the consumer authentication process as disclosed by Kulpati et al. in the medium and server of Choi et al. and Goodrich et al., the motivation being to reduce cost and complexity of additional authentication processes by utilizing elements of existing payment device authentication systems that are used for card present transactions to perform some or all of the authentication operations for card not present transactions (see Kulpati et al., paragraph [0005]).
The combination of Choi et al., Goodrich et al. and Kulpati et al. does not explicitly disclose a medium and server comprising: the communications channel is direct secure.
However, Ginter et al. disclose a medium and server (Systems and methods for secure transaction management and electronic rights protection) comprising: 
the communications channel is direct secure (see col. 12, lines 31-38, col. 222, lines 1-12); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the secure, authenticated encrypted communications as disclosed by Ginter et al. in the medium and server of Choi et al., Goodrich et al. and Kulpati et al., the motivation being to increase security and support operations between financial clearinghouses, protecting the rights of parties who provide electronic credit and currency to pay for use of products, for example, credit clearinghouses and banks (see Ginter et al., col. 4, lines 14-22; col. 36, lines 10-43).

With respect to claims 14 and 27, Choi et al. teach a Proxy Service Manager Server computer for processing a merchant initiated remote payment comprising:a Proxy Service Manager Server processor; a communication device operably connected to the Proxy Service Manager Server processor; and a storage device operably connected to the Proxy Service Manager Server processor and storing processor executable instructions; and a non-transitory computer readable medium storing instructions for processing a merchant initiated remote payment including authenticating a consumer and authorizing a card not present (CNP) transaction by causing a Proxy Service Manager Server computer to (Authentication and Payment System and method using mobile communication terminal) comprising: 
receive, from a merchant device, a consumer authentication request comprising a consumer identifier and a pre-authorization token having an expiration date, the merchant device communicating with a consumer mobile device (see Fig. 5, payment request S002 comprising a mobile identification number, paragraph [0119], the alias being obtained from purchaser terminal, step S001); establish a… communications channel between the Proxy Service Manager Server computer and an Authentication Service Manager Server computer (see Fig. 5, communications channel between payment server and issuer server, paragraph [0119]); 
transmit the consumer authentication request comprising the consumer information comprising the alias via the direct secure communications channel to the Authentication Service Manager Server computer for mapping to a consumer account (see Fig. 5, Authentication service subscription confirmation request S003, paragraph [0121]); 
receive [[authentication results]] (see Fig. 5, Authentication result transmission S013, paragraph [0126]); 
generate a payment authorization request comprising [[the authentication results]] (see Fig. 5, payment approval request message containing the authentication results, paragraph [0127]); 
transmit the payment authorization request to an Acquirer financial institution (FI) Server computer associated with the merchant (see Fig. 5, step S014, payment approval request message containing the authentication results, paragraph [0127]); receive a payment authorization message from the Acquirer FI server computer signifying that an Issuer FI associated with the consumer validated [[authentication results]] (see Fig. 5, payment approval S016, paragraph [0127]); and transmit the payment authorization message to the merchant device enabling the merchant to complete the CNP transaction with the consumer. (see Fig. 5, payment approval result return S018, paragraph [0128]). 
Choi et al. do not explicitly disclose a medium and server comprising: the merchant device communicating with a consumer mobile device when a consumer initiates a card not present (CNP) transaction; determine that the expiration date of the pre-authorization token is valid; the communications channel is direct secure; [[the authentication results comprise]] a transaction-specific, non-repudiable, one-time accountholder authentication value ("AAV") token from the Authentication Service Manager Server compute; the payment authorization request comprising the AAV token in a Universal Card Authentication Field; 
However, Goodrich et al. disclose a medium and server (End-to-end secure payment processes) comprising: 
the merchant device communicating with a consumer mobile device when a consumer initiates a card not present (CNP) transaction (see Fig. 2, step 202, paragraph [0030]); determine that the expiration date of the pre-authorization token is valid (see Fig. 2, payment processing request meets preferences, paragraph [0043]);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the payment device data encryption as disclosed by Goodrich et al. in the medium and server of Choi et al., the motivation being to increase security by keeping customer's sensitive payment data unknown to the merchant (see Goodrich et al., paragraph [0017]).

The combination of Choi et al. and Goodrich et al. does not explicitly disclose a medium and server comprising: the communications channel is direct secure; [[the authentication results comprise]] a transaction-specific, non-repudiable, one-time accountholder authentication value ("AAV") token from the Authentication Service Manager Server compute; the payment authorization request comprising the AAV token in a Universal Card Authentication Field.
While this language represents non-functional descriptive material and is therefore not given patentable weight, this difference is insufficient to distinguish the claims over Choi et al. and Goodrich et al. However, in the interest of compact prosecution and assuming weight was to be given to the non-functional descriptive material recitations above, Kulpati et al. disclose a medium and server (System and method for providing authentication for card not present transactions using mobile device) comprising: 
[[the authentication results comprise]] a transaction-specific, non-repudiable, one-time accountholder authentication value ("AAV") token from the Authentication Service Manager Server compute (see Fig. 1, data flow 150 CAVV, paragraph [0041]; Fig. 2, step 350 including CAVV and paragraph [0045]); 
the payment authorization request comprising the AAV token in a Universal Card Authentication Field (see MPI uses the authentication result including CAVV to provide an authorization to the issuer 1500, paragraph [0046]); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the consumer authentication process as disclosed by Kulpati et al. in the medium and server of Choi et al. and Goodrich et al., the motivation being to reduce cost and complexity of additional authentication processes by utilizing elements of existing payment device authentication systems that are used for card present transactions to perform some or all of the authentication operations for card not present transactions (see Kulpati et al., paragraph [0005]).
The combination of Choi et al., Goodrich et al. and Kulpati et al. does not explicitly disclose a medium and server comprising: the communications channel is direct secure; 
However, Ginter et al. disclose a medium and server (Systems and methods for secure transaction management and electronic rights protection) comprising: 
the communications channel is direct secure (see col. 12, lines 31-38, col. 222, lines 1-12); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the secure, authenticated encrypted communications as disclosed by Ginter et al. in the medium and server of Choi et al., Goodrich et al. and Kulpati et al., the motivation being to increase security and support operations between financial clearinghouses, protecting the rights of parties who provide electronic credit and currency to pay for use of products, for example, credit clearinghouses and banks (see Ginter et al., col. 4, lines 14-22; col. 36, lines 10-43).

With respect to claims 7, 16, 25 and 29, the combination of Choi et al., Goodrich et al., Kulpati et al. and Ginter et al. teaches all the subject matter of the medium and server as described above with respect to claims 5, 14, 23 and 27. Furthermore, Goodrich et al. disclose a medium and server further comprising, prior to the instructions for receiving the AAV token, instructions configured to cause the Proxy Service Manager Server computer to: receive an authentication failed message from the Authentication Service Manager Server computer; and transmit a cardholder authentication failure message to a merchant device (see status indicator error, forwarded to merchant payment system 104, paragraphs [0026] and [0028]).

With respect to claims 8, 15, 26 and 28, the combination of Choi et al., Goodrich et al., Kulpati et al. and Ginter et al. teaches all the subject matter of the medium and server as described above with respect to claims 5, 14, 23 and 27. Furthermore, Goodrich et al. disclose a medium and server further comprising, prior to the instructions for receiving a payment authorization message, instructions configured for causing the Proxy Service Manager Server computer to: receive a payment authorization denied message; and transmit the payment authorization denied message to a merchant device (see status indicator denied, forwarded to merchant payment system 104, paragraphs [0026] and [0028]). 

With respect to claims 17 and 30, the combination of Choi et al., Goodrich et al., Kulpati et al. and Ginter et al. teaches all the subject matter of the medium and server as described above with respect to claims 14 and 27. Furthermore, Goodrich et al. disclose a medium and server wherein the instructions for transmitting the payment authorization request to an Acquirer FI Server computer further comprises instructions configured to cause the Proxy Service Manager Server computer to transmit merchant identification information (see Fig. 3, merchant identification number 308, paragraph [0037]; paragraph [0050]). 

With respect to claims 18 and 31, the combination of Choi et al., Goodrich et al., Kulpati et al. and Ginter et al. teaches all the subject matter of the medium and server as described above with respect to claims 17 and 27. Furthermore, Goodrich et al. disclose a medium and server storing further instructions, subsequent to the instructions for transmitting the payment authorization request to an Acquirer FI Server computer, instructions configured to cause the Proxy Service Manager Server computer to receive a payment authorization denied message based on the merchant identification information (see status indicator denied, forwarded to merchant payment system 104, paragraphs [0026] and [0028], based on customer identification data 302 including merchant identification numbers 308, see Fig. 3 paragraph [0037]). 
Response to Arguments/Amendments
Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, page 11, filed on 11/22/2021), with respect to the rejection of claims 23, 25 and 26 under 35 USC § 112(a) have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn. 

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, page 11, filed on 11/22/2021), with respect to the rejection of claims 5-8, 14-18 and 23-31 under 35 USC § 112(b) have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn. 

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 12-17, filed on 11/22/2021), with respect to the rejection of claims 5-8, 14-18 and 23-31 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims. 




Examiner comments regarding Applicant’s arguments and claim interpretation

PCI compliance

Applicant asserts: “Goodrich relates to systems and methods for allowing merchants to make secure payment processing requests while being free from restrictions presented by various purchase transaction regulations, such as PCI-compliance regulations (See Goodrich, paragraph 0015). Goodrich uses PCI compliance as one example of a regulation imposed upon merchants to protect encrypted payment device data, and the disclosed invention purportedly eliminates the need for a merchant to store sensitive payment data (such as credit card and checking account data) as well as the cost to comply with PCI regulations, while still allowing the merchant to perform normal payment processing transactions between the merchant and its customers (Id.).” Examiner notes that the reference uses PCI compliance as “one example of regulation”, however, artificially limiting the teachings of the reference to this single example is improper:

    PNG
    media_image1.png
    300
    319
    media_image1.png
    Greyscale


Language “direct secure communications channel”

It appears Applicants place undue weight to language labeling the “communications channel”, which merely describe the “communications channel”. Examiner notes that while in the interest of compact prosecution weight is given to the non-functional descriptive material recitations to provide better guidance to Applicant in the rejections, this shouldn’t be understood as weight given to non-functional descriptive material language. Examiner cordially requests Applicant to describe, based in the specification as filed, the difference between a “communications channel” in the financial industry and a “direct secure communications channel”, as claimed. Examiner is in the position that merely labeling a “channel” does not narrow the claims unless the specification as filed provides a lexicographic definition for the term.

Language “a transaction-specific, non-repudiable one-time accountholder authentication value ("AAV") token”… “the AAV token indicating that the Authentication Service Manager Server computer successfully mapped the alias to the consumer account”

Once again it appears Applicant places undue weight to language directed to describing data (i.e. a “token”) and what the token is “indicating”. Examiner notes that the broadest reasonable interpretation of the claims require “receiving a… token… generated by the Authentication Service Manager Server computer”. The description of the token label or what the token indicates carry no patentable weight in view of the claimed “non-transitory computer readable medium” and “Proxy Service Manager Server computer”.

Language “Universal Card Authentication Field”

The specification does not lexicographically define a UCAF. The specification recites “The UCAF is intended to be security-scheme independent and offers standardized fields and messages for use by merchants and MasterCardTM members to collect and transport authentication information.”, in other words, a proprietary field not lexicographically defined. However, the mere fact that the field is labeled “Universal Card Authentication” should not represent undue patentable weight. The broadest reasonable interpretation for “Universal Card Authentication Field” is a “Field”, in a payment authorization request.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Literature
Laquerre et al. (US 2013/0018779 A1) disclose alias-based merchant transaction system, including presenting an alias as payment form.
Lindelsee et al. (US 2011/0178926 A1) disclose remote variable authentication processing, including  initiating authentication by providing a "consumer identity alias" ("CIA"), also known as an alias, to a merchant to identify himself or herself.
Killian et al. (US 2012/0123940 A1) disclose methods and systems for universal payment account translation, including receiving registration information including an alias name and funding account payment credentials .
Keresman et al. (US 2007/0038581 A1) disclose web terminal and bridge that support passing of authentication data to acquirer for payment processing, including the authentication result or data value 40f is optionally: (i) what is commonly known as an accountholder authentication value (AAV) or a universal cardholder authentication field (UCAF) value produced in connection with the so called MasterCard.RTM. SecureCodeTM initiative supported by the MasterCard.
Dimmick (US 2011/0251910 A1) discloses mobile phone as a switch, including multiple participants in a system in operative communication with other components of the system via one more networks (e.g., 103, 105, 107, and 109). The networks themselves may be interconnected with each other (110)... One example of nodes/networks as described in the traditional payment system is the network operated by Visa (VisaNet.TM.). The node/network may be a non-payment network. For example, other networks can include the internet, the mobile internet, the mobile phone network, the Short Message Service (SMS) network, or any other network. What should be understood is that any network that is capable of establishing a secure communication channel between any of the entities. The particular network that is used is of importance only to the extent that a secure communications channel can be established between the endpoints..
Fuentes et al. (US 2012/0030047 A1) disclose payment tokenization apparatuses, methods and systems, including an app automatically sending a token or alias in lieu of payment information.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685